EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on August 10, 2021.
The application has been amended as follows: 
As per Claim 1. (Currently Amended) A method of processing a drive-through order, the method comprising: 
receiving, by a transceiver, customer information detected from a database through vision recognition of an image of at least one of a license plate and a face of a customer in a vehicle entering toward a digital signage, wherein the image is photographed by a camera; 
providing, on a display of the digital signage, product information related to a past order history of the customer 
processing, by a processor, a product order of the customer based on recognition of a voice of the customer or a touch input inputted to the digital signage; and 
determining 
As per Claim 2. (Canceled)  
As per Claim 3. (Previously Amended) The method according to claim 1, further comprising determining whether the customer is a pre-order customer based on the customer information, wherein when the customer is determined to be a pre-order customer: the providing of the product information based on the customer information comprises providing pre-order information using at least one of audio or video, and the processing of the product order of the customer comprises: providing 
As per Claim 4. (Currently Amended) The method according to claim 1, wherein the product information the past order history of the customer information.  
As per Claim 5. (Currently Amended) The method according to claim 1, wherein the receiving of the customer information comprises receiving information about an age and gender of a passenger detected through face recognition, and the providing of the product information 
As per Claim 6. (Currently Amended) The method according to claim 1, wherein the processing of the product order of the customer comprises determining a product component in the past order history or a component modified from the product component as a product order.  
As per Claim 7. (Currently Amended) The method according to claim 1, wherein the processing f the product order of the customer comprises paying a product price according to biometrics-based authentication through a communication system of a vehicle or a mobile terminal.  
As per Claim 8. (Currently Amended) The method according to claim 1, wherein the processing f the product order of the customer comprises: 
issuing payment numbers for divided payments, and performing the divided payments according to payment requests of a plurality of mobile terminals to which the payment numbers are inputted.  
As per Claim 9. (Currently Amended) The method according to claim 8, wherein the processing f the product order of the customer further comprises accumulating mileage in an account corresponding to the mobile terminal undergoing a payment.  
 determining the type of takeout packaging comprises BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 16/590,025Docket No.: 5636-0157PUS1Reply to Office Action of March 12, 2021Page 4 of 14suggesting a  type of takeout packaging method according to a temperature of a product, an atmospheric temperature, and weather. 
As per Claim 11. (Currently Amended) An apparatus configured to process a drive-through order, the apparatus comprising: 
a transceiver configured to receive customer information detected from a database through vision recognition of an image of at least one of a license plate and a face of a customer in a vehicle entering toward a digital signage, wherein the image is photographed by a camera; 
a digital signage with a display configured to provide product information related to a past order history of the customer on the display 
a processor configured to process a product order of the customer based on recognition of a voice of the customer or a touch input inputted to the digital signage, and determine 
As per Claim 12. (Canceled)  
As per Claim 13 (Previously Amended) The apparatus according to claim 11, wherein the processor is further configured to: determine whether the customer is a pre-order customer based on the customer information; and when the customer is determined to be a pre-order customer, perform a control operation to provide pre-order information, and control the digital signage to output information for promptly guiding a vehicle to a pickup stand and provide information that an additional order is available.  

As per Claim 15. (Previously Amended) The apparatus according to claim 11, wherein BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/BFF/smtApplication No.: 16/590,025Docket No.: 5636-0157PUS1 Reply to Office Action of March 12, 2021Page 5 of 14 the transceiver is further configured to receive information about an age and gender of a passenger detected through face recognition, and the processor is further configured to control the digital signage to provide recommended menu information differentiated according to the age and gender.  
As per Claim 16. (Previously Amended) The apparatus according to claim 11, wherein the processor is further configured to determine a product component in the past order history or a component modified from the product component as the product order.  
As per Claim 17. (Previously Amended) The apparatus according to claim 11, wherein the processor is further configured to pay a product price according to biometrics-based authentication through a communication system of a vehicle or a mobile terminal.  
As per Claim 18. (Previously Amended) The apparatus according to claim 11, wherein the processor is further configured to: 
issue payment numbers for divided payments; and
perform the divided payments according to requests of a plurality of mobile terminals to which the payment numbers are inputted.  
As per Claim 19. (Currently Amended) The apparatus according to claim 18, wherein the processor is further configured to accumulate mileage in an account corresponding to the mobile terminal undergoing a payment.  
As per Claim 20. (Currently Amended) The apparatus according to claim 11, wherein the processor is further configured to control the digital signage to suggest a type of takeout and weather.



Drawings
	Drawings submitted on October 1, 2019 are sufficient.
Response to Amendment
	Applicant’s amendments are sufficient to overcome 35 USC 101 rejection and prior art of record.
Response to Arguments
Applicant’s arguments, see Remarks, filed June 14, 2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 USC 101 and 35 USC 103 rejections of claims 1, 30-11 and 13-20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The most remarkable prior arts on record are to Kelly et al. U.S. Patent Application Publication and Ueno et al. (JP 2016173653A). 
Kelly et al. is directed to methods and apparatus for the automated provision of goods through the use of scanning systems. More specifically, the present invention provides a method for automatically conveying which goods are being ordered, where the goods will be picked up, an associated method of payment, kitchen fulfillment, item tracking, and automatic delivery by a dispenser apparatus. In preferred embodiments, the present invention is applied to the automated ordering and pick-up of food items at a fast food restaurant and delivery to a food dispenser at a customer location. Kelly et al., Abstract. 
Ueno et al. is directed to a pedestrian terminal device 2 carried by a shop clerk that performs pedestrian-to-vehicle communication with an on-vehicle terminal device 4 mounted on a vehicle 3 includes: a registered information storage unit 26 capable of properly registering identification information on a mobile side terminal device possessed by a visitor and other necessary information; and a notification unit 27 for giving notice by an image and sound using a mobile information terminal 5. When the vehicle approaches a shop, and the pedestrian terminal device receives vehicle information transmitted from the on-vehicle terminal device, and when recognizing that the vehicle identification information indicates the vehicle of a person who has placed an order, the notification unit gives notice. This enables the shop clerk to recognize the vehicle of the person who has placed an order before it arrives at the shop, and to prepare an article in advance, and thereby services for drive-through or the like can be improved. Ueno et al., Abstract. 
Kelly et al. nor Ueno et al. teach the limitations of the claimed invention, of determining by a processor a type of takeout packaging based on whether a type of the vehicle has four wheels or two wheels using recognition of the image. 
Moreover, none of the prior art of record remedies the deficiencies found in Kelly et al. and Ueno et al. or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687